Citation Nr: 0316794	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, beginning February 12, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision from the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned an initial 10 percent 
rating.  The veteran appealed with respect to the propriety 
of that rating assignment.  During the pendency of the 
veteran's appeal the RO assigned a 30 percent rating, 
effective February 12, 2002.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has indicated his intent to continue to pursue an 
increased rating for PTSD.  Furthermore, the partial grant 
did not resolve the veteran's disagreement with the 10 
percent initial rating assignment for the period prior to 
February 12, 2002.  The veteran has not withdrawn his appeal 
with respect to such rating assignment.  The issues 
identified as before the Board on the first page of this 
decision reflect the above.  The veteran testified before the 
undersigned at a hearing in October 2002; a transcript of the 
hearing is associated with the claims file.


REMAND

During his October 2002 hearing the veteran identified that 
additional VA records relevant to his psychiatric status are 
available.  He has identified treatment at the VA Medical 
Center, as well as at the Vet Center.  VA records are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of the claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, these records 
must be obtained prior to adjudication of the veteran's 
appeal.  

Moreover, VA's duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining adequate and contemporary VA examinations.  In this 
case the veteran was examined for VA purposes in October 2001 
and again in March 2002.  The March 2002 examiner noted an 
increase in symptoms since the October 2001 examination, but 
referenced as common a "temporary increase" in symptoms 
following the commencement of treatment.  Additionally, that 
examiner noted the existence of a major depressive disorder 
as well as PTSD without clarifying whether the symptoms of 
such may be distinguished from the veteran's PTSD.  Also, 
that examiner did not have an opportunity to consider 
manifestations noted in connection with the veteran's ongoing 
treatment, to include the October 2002 statement from the 
veteran's clinical social worker.  Finally, at the time of 
his October 2002 hearing before the undersigned, the veteran 
reported some increased symptomatology and further indicated 
he was unemployed.  Based on the above, further psychiatric 
examination is warranted prior to Board adjudication of the 
merits of this appeal.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
psychiatric symptomatology.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder, to 
include from the Vet Center.  In any 
case, the RO should ensure all pertinent 
VA treatment or hospitalization records, 
particularly records from the Washington, 
D.C. VA Medical Center dated in and 
subsequent to March 2002, are associated 
with the claims file.

2.  After the additionally requested 
records have been associated with the 
claims file the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims file must be made available to 
the examiner prior to the examination and 
consideration of such should be reflected 
in the completed examination report.  The 
examiner should identify the nature, 
frequency, duration and severity of all 
manifested psychiatric symptoms 
attributable to PTSD.  To the extent 
possible, manifestations of the veteran's 
PTSD should be distinguished from those of 
any other psychiatric disorders found to 
be present.  The examiner should include 
comment as to the likely etiology of any 
identified psychiatric disorders other 
than PTSD.  The examiner should also 
provide a GAF score, based on 
consideration of the veteran's service-
connected psychiatric disability, with an 
explanation of the significance of the 
score assigned.  The examiner is also 
requested to provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the veteran's 
service-connected psychiatric disability, 
to include whether it renders the veteran 
unemployable.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.

3.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

4.  The RO should then re-adjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


